 

Exhibit 10.11

LabOne 2002 Incentive Plan

The Annual Incentive Plan is designed to motivate and reward the accomplishment
of targeted operating results. The Compensation Committee and management
establish operating goals under the Plan based upon the judgment of reasonable
productivity improvements and targeted earnings per share. The size of the
incentive pool increases pursuant to a formula established by the Committee
based on increased earnings per share thresholds. The incentive pool based on
productivity improvements is paid in cash during the year as certain targeted
objectives are obtained by non-management personnel. The incentive pool for
designated managers and officers is distributed in cash and options ratably at
year end according to a pre-established weighting. The weighting is based upon
senior management's potential contribution to the Company's financial and
strategic goals for the year, and is reviewed and approved by the Committee.